Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-22 are currently pending in this application. Claims 2, 4, 6-7, 11-15 have been withdrawn pursuant to a previous requirement of restriction/election, accordingly claims 1, 3, 5, 8-10, and 16-22 are considered in this Office action. 

Election/Restrictions
Applicant's election without traverse of species C (Figs. 9-13) in the reply filed on December 21, 2020 is acknowledged. Claims 2, 4, 6, 7, 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.

Specification
The abstract of the disclosure is objected to because the abstract is less than 50 words and does not describe the disclosure sufficiently. The abstract should be within the range of 50 to 150 words and should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. Correction is required.

Claim Objections
Claim(s) 20 is/are objected to because of the following informalities: “therefrom wherein” (line 11) should be changed to “therefrom, wherein”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 3, 5, 8-10, and 16-22 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1, 10, and 16 recite “one or more of the plurality of rotational positions orientating the one or more rotating members proximate the plurality of detergents and the one or more outlets”. The term “proximate” is a relative term, and thus it is not clear what spatial arrangement is required to meet this limitation. Further, since the plurality of the detergents are arranged about a rotational axis, it is not clear whether each rotational position of the plurality of rotational positions is required to be proximate all detergents and all outlets, or a respective detergent and a respective outlet of the one or more rotating members and the one or more outlets. Further, as the outlets are arranged on the backing place positioned at a side of the circular blister pack that is 
Claim 22 recites the limitation “one or more actuators to vary a radial length, vary an axial length parallel to the rotational axis”. It is not clear radial and/or axial lengths of what elements are varied by the actuators. For the purpose of this examination, it is interpreted as the one or more actuators vary the radial and/or axial lengths of the one or more elongated rotating members. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 5, 8-10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Housmekerides et al. (US 2010/0104488 A1), hereinafter Housmekerides and Gibis et al. (US 2008/0293604 A1), hereinafter Gibis.
Regarding claim 1, Housmekerides discloses a detergent dispenser (10, Fig. 1) including a stationary circular cartridge (50) having a plurality of detergents (cleaning compositions placed in chambers 52, para 73) arranged about a rotational axis (each occupying a 30 degree sector of the full 360 degrees of the cylindrical device 10, Figs. 1a-c, para 73); a backing plate (base of 20, Fig. 3) adjacent one side of the circular cartridge (below, e.g. Fig. 3) and having one or more outlets in fluid communication with the wash tub (at the base of the main housing 20, e.g. Fig. 3, para 76); one or more rotating members (funnel 350) arranged adjacent the other side of the circular cartridge (above, e.g. Fig. 3) and capable to rotate about the rotational axis (e.g. para 76); and one or more drive mechanisms (button 380, advance pawl 384) rotating the rotating member (350) about the rotational axis between a plurality of rotational positions (defined by 352, paras 77-78). Housmekerides discloses that the detergent dispenser is placed into the automatic dishwasher to dispense detergent, e.g. on a wire rack (paras 48, 79, 120). The disclosed positioning on the wire rack within automatic dishwasher implicitly teaches the wash tub. The detergent dispenser disclosed by Housmekerides is capable to dispense detergent into the wash tub, and the outlets are in fluid communication with the wash tub, as claimed. The upper side of the detergent dispenser defines the plurality of rotational positions for the rotational member and is arranged in the same detergent dispenser as the plurality of detergents and the outlets, and thus, the plurality of rotational positions are capable to orientate the rotating 
Housmekerides discloses that the circular cartridge is the refill cartridge (e.g. para 73). Housmekerides does not disclose that the circular cartridge is a blister pack. Gibis teaches a circular refill cartridge (Fig. 1) having an array of the detergent elements (5) in blister pockets (2) for use in a multi-wash dispensing device cartridge (e.g. Fig. 3, Abstract, para 55). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the circular refill blister pack taught by Gibbs taught by for the circular refill cartridge disclosed by Housmekerides for the predictable result of holding an array of detergents, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results. See MPEP 2143. The motivation for doing so would ease of refiling.
Regarding claim 3, Housmekerides discloses that the rotating member (350) includes a funnel advance spiral (352, Fig. 2) to convert a linear movement of the push button (380) into a rotational movement of the rotational member (350) rotated to the plurality of rotational positions to dispense detergent into the wash tub through the outlets (para 76). The disclosed funnel advance spiral is interpreted as an actuator, in the broadest reasonable interpretation.
Regarding claim 5, the funnel advance spiral (352), interpreted as the actuator extends a portion of the rotating member (inner surface of 350) in a direction parallel to the rotational axis from the push button towards the cartridge (Fig. 3). A distance between the top of the push button and the upper boundary of the funnel advance spiral 
Regarding claim 8, the backing plate (base of 20) disclosed by Housmekerides has a circular shape and is separable from the other elements of the detergent dispenser, and thus, it is capable to rotate about the rotational axis, for example when user assemblies/disassembles the detergent dispenser for refill.
Regarding claim 9, Housmekerides discloses that the backing plate includes a blade (labyrinth 220) proximate the one or more outlets (e.g. Fig. 3, para 76).
Regarding claim 10, Housmekerides in view of Gibis, is relied upon as set forth in paras 7 and 8. Housmekerides further discloses that the drive mechanism (indexing mechanism) is configured to rotate the rotating member (e.g. para 116), and may comprise a motor (para 46). The funnel (350) disclosed by Housmekerides is interpreted as a combination of a rotating shaft defining a rotational axis (Fig. 2), and of the rotating member having a first end engaging the shaft of the motor (inner portion of the funnel is integrally made with the shaft) and a second end projecting radially outward therefrom (outer portion of 350). In the detergent dispenser of Housmekerides, the shaft and the integrally made second end of the rotating member rotate between a plurality of rotational positions.
Regarding claim 20, Housmekerides in view of Gibis, is relied upon as set forth in paras 7, 8, and 13. The funnel with an aperture extends downwards to provide a channel for water flow (e.g. Fig. 3), and thus, it is interpreted as having an elongated .
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Housmekerides et al. (US 2010/0104488 A1), hereinafter Housmekerides, Gibis et al. (US 2008/0293604 A1), hereinafter Gibis, and Brandt et al. (US 2011/0272435 A1), hereinafter Brandt.
The reliance of Housmekerides and Gibis is set forth supra.
Regarding claim 8, as an alternative interpretation of the rotating backing plate, Brandt teaches a detergent dispenser (Figs. 2A-C, para 59) including a stationary circular cartridge (5) having a plurality of detergents arranged about a rotational axis (in chambers 9); a backing plate (base 4) adjacent one side of the circular blister pack (Fig. 1b) and having one or more outlets (13); rotating members (21, 22 in lid 3) adjacent the other side of the cartridge (Fig. 2A), that the one or more rotating members rotate about the rotational axis (para 61); and a drive mechanism (24, 25, 26, 27, e.g. Fig. 2C, para 62) rotating the rotating members about the rotational axis, and that the backing plate is separable from the housing (2, e.g. Fig. 1b), and as a result, manually rotatable relative to the housing and the stationary circular cartridge, about the rotational axis. It would .
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Housmekerides et al. (US 2010/0104488 A1), hereinafter Housmekerides, Gibis et al. (US 2008/0293604 A1), hereinafter Gibis, and Van Tol et al. (US 2016/0145548 A1), hereinafter Van Tol.
The reliance of Housmekerides and Gibis is set forth supra.
Regarding claim 8, as an alternative interpretation of the rotating backing plate, Van Tol teaches a detergent dispenser (10, Fig. 10) including a stationary circular blister pack (120) having a plurality of detergents (Fig. 13) arranged about a rotational axis (Fig. 2); a backing plate (96, Fig. 9) adjacent one side of the circular blister pack and forming outlet (in combination with 143, Fig. 2 (Fig. 7); a rotating member (96) adjacent the side of the circular blister pack, and rotating about the rotational axis (via 100); and that the backing plate rotates about the rotational axis (via 100, Fig. 2). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the dispenser of Housmekerides with the rotating backing plate of Van Tol in order to allow water/wash liquor to selectively exit the dispenser. One of 

Pertinent art
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure:
Rodd (US 2002/0108969 A1) teaches a detergent dispenser (Fig. 1, para 31) to be positioned into a dishwasher to dispense detergent into a wash tub including a stationary circular blister pack (cartridge 4 comprising compartments 5 encased in plastic, para 34) having a plurality of detergents arranged about a rotational axis (Fig. 3); a backing plate (plate 1) adjacent one side of the circular blister pack and in fluid communication with the wash tub (Figs. 1 and 2); a rotating member (7) adjacent the side of the circular blister pack, and configured to rotate about the rotational axis (para 36); and a drive mechanism (e.g. zig-zag mechanism, Fig. 8, 6) rotating the rotating member about the rotational axis between a plurality of rotational positions, orientating the rotating member to dispense detergent into the wash tub (e.g. Fig. 7, para 34).
Neergard (US 2004/0088796 A1) teaches a detergent dispenser (114) to be positioned in a wash tub of a dishwasher (para 55) to dispense detergent into the wash 
Zhang (CN 109199297 A) teaches a dishwasher (Fig. 1) comprising a detergent dispenser (2) having a stationary container comprising a plurality of detergents arranged about a rotational axis (Fig. 2), and a rotating backing plate (201, Fig. 3) comprising an outlet (2011).

Allowable Subject Matter
Claims 16-19 and 21-22 are objected to as being dependent upon rejected base claims 10 and 17, and are rejected under 35 U.S.C. § 112(b). However, these claims would be allowable if the claims 16, 17, 19, 21 and/or 22 are rewritten in independent form including all of the limitations of their base claims 10 and 20, and amended to overcome the 35 U.S.C. § 112(b) rejections.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record is Housmekerides (US 2010/0104488 A1), Brandt (US 2011/0272435 A1), Van Tol (US 2016/0145548 A1), Neergard (US 2004/0088796 A1), Rodd (US 2002/0108969 A1), Rymer (WO 03/073906 A1), and Gadini (US 8,651,336 B1). 
Regarding claims 17 and 22, the prior art of record fails to teach or suggest fairly alone or in combination a detergent dispenser comprising, inter alia,
Regarding claims 16, 19, and 21, the prior art of record fails to teach or suggest fairly alone or in combination a detergent dispenser comprising, inter alia, a stationary circular blister pack; a motor with a rotating shaft defining a rotational axis; a backing plate adjacent one side of the circular blister pack having one or more outlets; one or more rotating members adjacent the other side of the circular blister pack,  wherein the one or more rotating members rotate with the shaft about the rotational axis, and the backing plate engages the shaft and rotates between a plurality of rotational positions, as in context of claim 16; wherein the backing plate rotates with the shaft of the motor about the rotational axis. as in context of claim 19; wherein the shaft of the motor rotates the second end of the one or more elongated rotating members between a plurality of rotational positions, and the backing plate rotates with the shaft of the motor about the rotational axis, as in context of claim 22. Such arrangement allows to rotate the rotating member and the backing plate utilizing the same shaft, thus, providing for a simple mechanism of aligning the outlets and the rotating members with the selected detergent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/IRINA GRAF/Examiner, Art Unit 1711